DETAILED ACTION

The Applicant’s amendment filed on April 26, 2022 was received.  Claims 2-4 and 11-20 are now canceled.  Claims 1, 5-7 and 9 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim states “the first extension part has a recess part having a second length less than the first length along the first direction".  However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.  Fig. 5b is believed to be a basis for the claim recitation, however the figure is only a cross section and recess maybe a square which would provide a recess part having equal first and second lengths along the first direction.  The corresponding area in specification discussing the figure does not provide clarification to the arrangement.  Applicants response did not further highlight other areas within the specification or drawings where support maybe found.
In regards to claim 7, the claim states “a fourth masking part coupled to the fourth support part, the second masking part, and the third masking part and comprising a fourth opening corresponding to a fourth deposition area; and a fifth masking part couple to the second support part, the third support part, the third masking part, and fourth masking part and comprising a fifth opening corresponding to a fifth deposition area”.  
However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.  
The terms of coupled/coupled are interpreted as: to fasten together (https://www.merriam-webster.com/dictionary/couple); connected by a link/ joined together especially in a pair or pairs (https://www.vocabulary.com/dictionary/coupled).
Fig. 6 is believed to be a basis for the claim recitation.  However, the figure does not make clear the fourth masking part is coupled to the second and third masking part and the fifth masking part is coupled to the third and fourth masking part.  The corresponding area in specification discussing the figure does not provide clarification to the arrangement.  Applicants response did not further highlight other areas within the specification or drawings where support maybe found.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Lee743 on claims 1 and 3 are withdrawn because independent claim 1 was amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al., Lee743 and Nakajima et al. on claims 4-6 and 10 are withdrawn because independent claim 1 was amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al., Lee743 and Jung et al. on claims 7-9 are withdrawn because independent claim 1 was amended.
Please consider the following.
Claims 1, 5-6  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0110661) in view of Lee743 (US 2008/0118743).
In regards to claims 1 and 5-6, Lee teaches a deposition mask (100, mask assembly) comprising:
a frame (110, mask frame) (fig. 1; para. 31-33) comprising: 
a first support part extends in a first direction/x-axis, a second support part, spaced apart from the first support part and extends in the first direction  (see parts of #111 which extend along x-axis and y-axis in fig. 1), 
a third support part  extends in a second direction/y-axis and disposed between one end of the first support part and one end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1), and 
a fourth support part spaced apart from the third support part, extends in the second direction/y-axis, and is disposed between the other end of the first support part and the other end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1); and
	an open mask (120, mask) which is coupled to the frame, the open mask comprises a first deposition area, a second deposition area, a third deposition area, a fourth deposition area and a fifth deposition area (fig. 1-4; para. 32-34), 
where the first deposition area, the third deposition area, and the fifth deposition area are arranged in the second direction/y-axis, the second deposition area and the fourth deposition area are arranged in the second direction/y-axis, and the second deposition area is disposed adjacent to the first deposition area in the first direction/x-axis and the fourth deposition area is disposed adjacent to the fifth deposition area in the first direction/x-axis (see marked up fig. 3 below),
each of the first deposition area, the third deposition area and the fifth deposition area have a first width greater than a reference width in the first direction/x-axis and a second width less than the first width in the second direction/y-axis (see marked up fig. 3 below),
each of the second deposition area and the fourth deposition area has a third width less than the first width in the first direction and a fourth width greater than the reference width in the second direction (see marked up fig. 3 below).

    PNG
    media_image1.png
    611
    604
    media_image1.png
    Greyscale

Lee does not explicitly teach a diagonal length of the first deposition area is greater than a diagonal length of the second deposition area.
However, Lee teaches the area of the first opening part-121 is smaller than an area of the second opening part-122, where the first opening part-121 comprises the second deposition area and the second opening part-122 comprises the first deposition area (see marked up fig. 3, para. 36).  A smaller area will result in a small diagonal length
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that Lee teaches the diagonal length of the first deposition area is greater than a diagonal length of the second deposition area based on the difference in areas and the provided figure.
Lee and Lee743 as discussed, where Lee teaches the mask sheet further comprises:
a first extension part (see supporters 123/124) extends in the second direction/y-axis and connects the first support part and the second support part, the first extension part being spaced the first width apart from the third support part (marked up fig. 3 above; para. 35-36); and
a second extension part (see supporters 123/124) extends in the first direction/x-axis and connects the third support part and the first extension part, the second extension part being spaced the second width apart from the first support part  (marked up fig. 3 above; para. 35-36).
Lee and Lee743 has been discussed above, but does not explicitly teach the first extension part has a first thickness, and the second extension part has a second thickness, and wherein the first thickness is greater than the second thickness, 
the first extension part comprises a recess part having a second length less than the first length along the first direction.
However, Nakajima teaches deposition mask comprising a mask frame (2), support sheet (3, first extension part) and a cover sheet (4, second extension part) (fig. 2c; para. 44, 52).  Nakajima teaches the support sheet has a first thickness (fig. 3a, 3b) and the cover sheet has a second thickness which is less than the first thickness (fig. 3a, 3b).  Nakajima teaches the support sheet comprises a recess (3a) with a first length along a second direction and a second length along a first direction, where the first length is less than the second length (fig. 3a; para. 48-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the support sheet and cover sheet of Nakajima onto the first and second extension parts of Lee and Lee743 because Nakajima teaches it will suppress bending of the divided mask (para. 64). 
Lee, Lee743 and Nakajima do not explicitly teach the support sheet (first extension part) has a recess part having a second length less than the first length along the first direction and the support sheet (first extension part) has a triangular shape or trapezoidal shape in a cross-sectional view.
However, the particular size and shape of the support sheet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed support sheet is significant (MPEP2144.04-IV-A & MPEP2144.04-IV-B).
In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the claimed lengths of the recess part of the first extension part.
In regards to claim 10, Lee, Lee743 and Nakajima do not explicitly teach the reference width is about 1 meter.
However, it would have obvious to one of ordinary skill in the art, at the time of the claimed invention, sized the reference width is about 1 meter because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the claimed reference width.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The alleged recess part in the first extension part 3 in NAKAJIMA does not have the second length less than the first length, which is a length of the first extension part along the first direction, but the alleged recess part in the first extension part 3 has the second length which is the same as the first length

In response to Applicant’s arguments, please consider the following comments:
Nakajima does teach a recess (3a) with a first length along a second direction and a second length along a first direction, where the first length is less than the second length (fig. 3a; para. 48-49).  Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the position of the examiner that specification provides no evidence of criticality with regard to the relative dimensions of the claimed of the first and second lengths of the recess of the first extension part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717